EXHIBIT 10.1 EXPLANATORY NOTE: “*” INDICATES THE PORTION OF THIS EXHIBIT THAT HAVE BEEN OMITTED AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. BROWN SHOE COMPANY, INC. INCENTIVE AND STOCK COMPENSATION PLAN OF 2002 (as Amended and Restated) PERFORMANCE UNIT AWARD AGREEMENT You have been selected by the Compensation Committee of the Brown Shoe Company, Inc. Board of Directors (the “Committee”) to be a Participant in the Performance Unit Award Plan under the Incentive and Stock Compensation Plan of 2002, as Amended and Restated (the “Plan”) of Brown Shoe Company, Inc. (the “Company”), as specified below: Participant: Performance Award: Target Number of Performance Shares:shares of Company common stock Target Cash-Based Award: $ Performance Period:February 3, 2008 to January 29, 2011 PerformanceMeasure: Cumulative earnings per share for three fiscal years and ompound annual revenue growth for three fiscal years. THIS AWARD AGREEMENT, effective March 5, 2008, represents the grant of both Performance Shares (“Performance Shares”) and the Cash-Based Award (“Cash”) (collectively, the “Award”) by the Company to the Participant named above, pursuant to the provisions of the Plan. The Plan provides a complete description of the terms and conditions governing the Award.If there is any inconsistency between the terms of this Award Agreement and the terms of the Plan, the Plan’s terms shall completely supersede and replace the conflicting terms of this Agreement.All capitalized terms shall have the meanings ascribed to them in the Plan, unless specifically set forth otherwise herein.The parties hereto agree as follows: 1. Performance Period.The Performance Period commences on February 3, 2008 and ends on January 29, 2011. 2. Value of Award.The Award shall represent and have a maximum value equal to two times the value of each component (that is, a maximum of two times the target number of Performance Shares and two times the target amount of Cash). 3. Award Payoff and Achievement of Performance Measures.The Award to be earned under this Agreement shall be based upon the Company’s cumulative earnings per share for Fiscal Years 2008, 2009 and 2010 and compound annual revenue growth for Fiscal Years 2008, 2009 and 2010. For this purpose, earnings per share shall be calculated based on annual net earnings per diluted share (in accordance with U. S. generally accepted accounting principles), and is subject to the Committee’s right, pursuant to Section 14.2 of the Plan, to make adjustments for unusual or nonrecurring events. Revenue shall represent the “net sales” reported in our financial statements, and the compound annual revenue growth rate percentage shall be calculated based on the geometric average growth rate in revenue for Fiscal Years 2008, 2009 and 2010. The percent of the Award earned shall then be determined based on the following chart: PAYOFF PROFILE – 2008 GRANT (% OF TARGET PAID OUT) Compound Annual Sales Growth Rate >*% *% *% <*% 0% 0% 0% 0% 125% 75% 50% 50% 150% 100% 75% 75% 175% 150% 125% 100% 200% 175% 150% 125% EPS <$*
